Pierce, J.
The evidence warranted a finding that the claimant on April 12,1919, was in the employ of the John Hancock Mutual Life Insurance Company as a collector of industrial insurance premiums, for which he received a salary of $16.70 a week and a bonus; the “salary and bonus amounted to $1,201 last year.” He was allowed to sell ordinary insurance, which “is insurance in which the policy holder pays his premium either quarterly, semiannually, annually or in advance.” For such work he was paid a commission. “Industrial insurance is insurance where a.person pays so many cents a week.” As a collector of industrial insurance he had a route, called a debit, in which there are certain policy holders who pay their premiums weekly. He lived at Lakeville, about a mile and three quarters from the office of the insurance company in Middleborough. It was his custom to ride back and forth to work on the trolley cars. “The company would have had no objection to him driving a horse and wagon to work and around his route, nor would it have objection to him using an automobile to cover his route.” On the morning of his injury, at his home he collected from two persons an industrial insurance premium. He kept an appointment having to do with ordinary insurance at a nearby store. He then took a car going in the direction of Middle-borough. During the ride to Middleborough he talked with a man he met on the car and a prospective customer about buying a $1,000 policy. When the car arrived at Middleborough it stopped in front of the waiting station on Main Street. The office of the insurance company is on the same street, “possibly . . . six rods away from the waiting room,” over a music store. He *107could have remained on the car until it came to the store. For some reason which does not clearly appear he got off the car at the station as soon as it stopped. He was the last one off and stepped from the platform of the car down on to the step. He carried his grip in his left hand and stepped to the ground on his right foot. When he stepped to the ground his ankle turned over. It does not appear what caused the ankle to turn. “He was going from, his home to the office to report before going out on his debit.” On Saturday morning he generally went to the office unless, he had some special business that called him in another direction.
Assuming that the accident happened in the course of the employment, it is difficult to see any causal connection between, the work and his injury. The turning of an ankle is an extremely common event and may be caused by conditions of individual weakness or of the physical surface of the way. In the case at bar there is no evidence upon which it can be said to have been proved that the accident was attributable to the risk or hazard of the work of the claimant, and not to his individual peculiarities or weaknesses. The causative relation between employment and injury is remote and speculative. The case falls within Hewitt’s Case, 225 Mass. 1, and Donahue’s Case, 226 Mass. 595; and is distinct from Moran’s Case, 234 Mass. 566.
It follows that the decree must be reversed and judgment entered for the insurer.
So ordered.'